DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 objected to because of the following informalities:  
Claim 1 recites “an electrical circuit card”. The term does not appear to be a term of art and is not defined or given further weight in Applicant’s disclosure. The limitation therefore has unclear metes and bounds, i.e. the Examiner is unclear exactly what an “electrical circuit card” should be interpreted as. The Examiner has interpreted it as any structure capable of mounting the contacts as claimed.
Additionally, “a lamp” is a very broad term that does not appear to capture the scope of the invention. Specifically, no light source is described or claimed, so it is unclear how the structure functions as a lamp. The limitation “the electricity from the power source illuminates the lamp” is an unclear limitation as the entire lamp is not illuminated, and there appears to be no structure in the lamp capable of being illuminated. 
The limitation “a through slot” is recited, but it is unclear the criticality of the term. I.e., there is no function or structure attached to the limitation, so it is unclear if a nonthrough slot, i.e. a blind hole or port, would be an equivalent structure, and therefore obvious with respect to the prior art. 
Furthermore the “slotted cavity” is unclear as there is no further detail of what or where the slots are and whether they are in addition to the cavity or portions of the cavity.
Appropriate correction is required.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dankelmann (U.S. 9,909,743).
Regarding claim 1, Dankelmann teaches a lamp electrical card connection system (see fig. 17) comprising: 
a lamp (combination of 100a and connector housing 1300) with an upper lamp section (LED points) and a lower base section (1300), said base section having an end and an opening at the end which leads into a slotted cavity (compartment 1210); 
an electrical circuit card (end of led strip 100a) having a positive card contact and a negative card contact affixed thereto (electrical contact members 1310, affixed to solder bumps 510), each of the card contacts having a through slot (opening, see fig. 17), wherein the circuit card is configured to be inserted into the cavity (see fig. 17); and 
a first electrical wire(1307) carrying a positive charge from an electrical power source and having an electrical contact member (1308) located at its terminus and a second electrical wire carrying a negative charge from said electrical power source and having an electrical contact member located at its terminus, the electrical contact member on the first electrical wire being configured to be inserted into the through slot of the positively charged card contact on the circuit card and the electrical contact member on the second electrical wire being configured to be inserted into the through slot of the negatively charged card contact on the circuit card (see fig. 17), whereby when the circuit card is inserted into the slotted cavity and the positive 
Regarding claim 2, Dankelmann teaches that the card contacts (1310 and 510) are affixed to the circuit card by solder (connected via solder bumps 510).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are alternately rejected under 35 U.S.C. 103 as being unpatentable over Dankelmann.
Alternately, it would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to  have affixed the electrodes of Dankelmann to the connector by solder as solder is a well known connecting material in circuitry, that is additionally cheap and easy to manufacture.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The means of connection disclosed appears to be a commonly known and used connection known as a flat terminal, spade terminal, or disconnects wire connectors.
Lee (U.S. 7,703,941) teaches a lamp with sections, a slotted cavity, and contacts and wires as described. 

Li (8,262,250) teaches connected lamps using a circuit card, a slotted cavity, but does not teach upper and lower sections of lamps. 
Stoyan (7,771,204) teaches connected lamps using a circuit card, and through slots, however it does not teach the circuit card inserted into a slotted cavity.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J PEERCE whose telephone number is (571)272-6570.  The examiner can normally be reached on 8-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anh Mai can be reached on 571-272-1995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Matthew J. Peerce/Primary Examiner, Art Unit 2875